 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONALD OSBURN and SADIE                           No. 1:19-cv-00246-DAD-SAB
      OSBURN,
12
                         Plaintiffs,
13                                                      ORDER DENYING PLAINTIFFS’
             v.                                         REQUESTS TO CONTINUE HEARING, FOR
14                                                      RECONSIDERATION OF THE DENIAL OF
      COUNTRYWIDE HOME LOANS, et al.,                   PLAINTIFFS’ REQUEST FOR A
15                                                      TEMPORARY RESTRAINING ORDER, AND
                         Defendant.                     FOR PERMISSIVE INTERVENTION OF A
16                                                      NON-PARTY
17                                                      (Doc. No. 34)
18

19
            Before the court are three requests that pro se plaintiffs Ronald Osburn and Sadie Osburn
20
     (collectively, “plaintiffs”) filed with the court on May 8, 2019. (Doc. No. 34.) Therein, plaintiffs
21
     request that this court: (1) continue an upcoming hearing on defendants’ motions to dismiss; (2)
22
     reconsider its prior order denying plaintiffs’ motion which the court construed as seeking a
23
     temporary restraining order; and (3) permit a non-party to intervene in this action. (Id. at 1.) For
24
     the reasons explained below, the court will deny each of plaintiffs’ requests.
25
            With respect to continuing an upcoming hearing on defendants’ motions to dismiss,
26
     plaintiffs argue that “they do not feel they are ready to attend the initial Scheduling Conference
27
     set for 5/21/2019 . . . for personal reasons, (the death of a person helping them), and therefore
28
                                                        1
 1   request that it be continued for at least 30 more days.” (Id.) First, the initial scheduling

 2   conference in this matter is set for August 13, 2019, not May 21, 2019. (See Doc. No. 24).

 3   Second, to the extent that plaintiffs are requesting to continue the May 21, 2019 hearing on the

 4   three pending motions to dismiss plaintiffs’ complaint (Doc. Nos. 12, 14, 19), the court will deny

 5   that request. This court has once before, after plaintiff Sadie Osburn contacted the court and

 6   sought a continuance, continued the hearing on these motions from May 7, 2019 to May 21, 2019.

 7   (See Doc. No. 32.) Plaintiffs state only that “they do not feel they are ready” to attend the May

 8   21, 2019 hearing. However, this is not a sufficient reason to continue a hearing that has already

 9   been once continued at plaintiff’s request.

10          It also appears plaintiffs are requesting the court to reconsider its April 5, 2019 order

11   denying the request of non-party David McCrae to join in this action and appear and to also

12   permit an organization plaintiffs’ identify as “Americans Against Foreclosure (AAF)” to

13   intervene in this action. (Doc. No. 34 at 1–2.) The court declines to reconsider its April 5, 2019

14   order since no grounds upon which reconsideration could be granted have been presented by

15   plaintiffs. As to the second part of this request, Federal Rule of Civil Procedure 24(b)(1)(B)

16   provides that “[o]n timely motion, the court may permit anyone to intervene who . . . has a claim

17   or defense that shares with the main action a common question of law or fact.” Here, Americans

18   Against Foreclosures has not filed a motion seeking to intervene in this action. Accordingly,

19   plaintiffs’ anticipatory request for intervention will be denied.

20          Next, plaintiffs appear to seek reconsideration of the court’s prior order denying what the
21   court construed as their motion for a temporary restraining order. (Doc. No. 34 at 1; see also

22   Doc. No. 3.) Federal Rule of Civil Procedure 60(b)(1) provides that “[o]n motion and upon such

23   terms as are just, the court may relieve a party . . . from a final judgment, order, or proceeding”

24   for “mistake, inadvertence, surprise, or excusable neglect,” or “any other reason justifying relief

25   from the operation of judgment.” Relief under Rule 60 “is to be used sparingly as an equitable

26   remedy to prevent manifest injustice and is to be utilized only where extraordinary
27   circumstances” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations

28   marks and citation omitted) (addressing reconsideration under Rule 60(b)(1)–(5)). The moving
                                                        2
 1   party “must demonstrate both injury and circumstances beyond his control.” Id. (internal

 2   quotation marks and citation omitted). Further, Local Rule 230(j) requires, in relevant part, that

 3   in moving for reconsideration of an order denying or granting a prior motion, a party must show

 4   “what new or different facts or circumstances are claimed to exist which did not exist or were not

 5   shown” previously, “what other grounds exist for the motion,” and “why the facts or

 6   circumstances were not shown” at the time the substance of the order which is objected to was

 7   considered. “A motion for reconsideration should not be granted, absent highly unusual

 8   circumstances, unless the district court is presented with newly discovered evidence, committed

 9   clear error, or if there is an intervening change in the controlling law.” Marlyn Nutraceuticals,

10   Inc. v. Mucos Pharma GmbH & Co., 571 F.3d 873, 880 (9th Cir. 2009) (internal quotations marks

11   and citations omitted).

12          Plaintiffs contend that this court’s order denying their motion for a temporary restraining

13   order request (Doc. No. 3) should be reconsidered because the undersigned “is not an Article II

14   Judge.” The court is confused by plaintiffs’ argument; the undersigned is an Article III judge.

15   Article II of the United States Constitution pertains to the President of the United States and

16   matters related to the executive branch. Moreover, plaintiffs’ request is unsupported by any new

17   or different facts or circumstances that were not previously shown and that would warrant

18   reconsideration of that prior order. Accordingly, the court will also deny this request for

19   reconsideration.

20          For the foregoing reasons, plaintiffs’ requests (Doc. No. 34) are denied in their entirety.
21   IT IS SO ORDERED.
22
        Dated:     May 9, 2019
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                        3
